Citation Nr: 0314145	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  92-49 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. Juarbe-Ortiz


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1953 to August 
1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of September 1990 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, regional office (RO) which denied the appellant's 
request that a claim for service connection for post-
traumatic stress disorder be reopened.  The Board remanded 
the case in July 1992 because the veteran submitted 
additional evidence which was not accompanied by a waiver of 
his right to have such evidence considered by the RO.  

In a decision of September 1997, the Board confirmed the 
decision denying the request to reopen the claim.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In June 1998, the 
Secretary of Veterans Affairs filed a motion to remand the 
case on the basis that evidence contained in the claims file 
had not been translated from Spanish.  The Court granted that 
motion in July 1998.  The Board subsequently obtained 
translations of those documents.  In a decision of February 
1999, the Board concluded that evidence submitted by the 
veteran was new and material, and that his claim had been 
reopened.  Accordingly, the Board remanded the reopened claim 
to the RO for consideration and development of additional 
evidence.  The requested evidence has since been completed to 
the extent possible.  The RO confirmed the denial of the 
claim for service connection for post-traumatic stress 
disorder in a supplemental statement of the case issued in 
July 2002, and then returned the case to the Board in October 
2002.  

REMAND

In December 2002, the veteran submitted additional items of 
evidence to the RO which in turn forwarded the evidence to 
the Board.  The documents are relevant to the claim as they 
include VA treatment records reflecting a diagnosis of post-
traumatic stress disorder.  As the documents have not yet 
been considered by the RO and were not accompanied by a 
waiver of such consideration, the case must be remanded.  The 
Board is not permitted to consider such evidence on an 
initial basis.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held invalid regulations which allowed the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




